DENIED and Opinion Filed August 27, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00728-CV

                          IN RE AMY HAGEN, Relator

          Original Proceeding from the 469th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 469-54042-2016

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                         Opinion by Justice Pedersen, III
      Relator Amy Hagen has filed a petition for writ of habeas corpus seeking relief

from the trial court’s August 18, 2021 order holding her in contempt and committing

her to the county jail for twelve days. We deny relief.

      Relator must file with the petition a sufficient record to establish the right to

relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Rule

52.7(a)(2) requires the relator to file with the petition “a properly authenticated

transcript of any relevant testimony from any underlying proceeding, including any

exhibits offered into evidence, or a statement that no testimony was adduced in

connection with the matter complained.” TEX. R. APP. P. 52.7(a)(2).
      Relator’s petition and the trial court’s order indicate that before holding relator

in contempt, the trial court conducted a hearing on Movant’s Second Amended

Motion on Enforcement of Possession or Access and Counseling Orders. The

petition indicates the hearing began on August 17, 2021 and concluded on August

18, 2021. The trial court’s contempt order states “[t]he record of testimony was duly

reported by the court reporter for the 469th District Court.”

      Relator’s petition is not accompanied by a reporter’s record of the evidentiary

hearing held in this matter. See TEX. R. APP. P. 52.7(a)(2). Without a reporter’s

record from the contempt hearing, we cannot conclude relator has filed a sufficient

record to obtain habeas relief. See id.; In re Norvell, 610 S.W.3d 598, 599–600 (Tex.

App.—Houston [14th Dist.] 2020, orig. proceeding) (per curiam) (dismissing

mandamus proceeding for failure to file transcript of evidentiary hearing); see also

In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding)

(denying mandamus relief for failure to meet rule 52 procedural requirements); In

re Daniels, No. 05-20-00501-CV, 2020 WL 2715406, at *1–2 (Tex. App.—Dallas

May 26, 2020, orig. proceeding) (mem. op.) (denying habeas and mandamus relief

for, among other deficiencies, failure to file reporter’s record of contempt hearing or

statement that no testimony was taken).




                                          –2–
      We deny relator’s petition for writ of habeas corpus without prejudice to filing

for further relief with a proper record.




                                             /Bill Pedersen, III//
210728f.p05                                  BILL PEDERSEN, III
                                             JUSTICE




                                           –3–